By the Cottet.
The case discloses an assignment of the wages of the principal defendant, sought to be held by .the trustee process. It was duly recorded, and its validity is not impeached on any ground. It is absolute in form. The agreed statement discloses the fact that it was intended and held as security only; but it does not disclose any limitation upon the right of the claimants to hold it for any debt in which they were interested and which became due in the course of business upon the defendant’s account, continued as it was in accordance with the original purpose for which the security was given. The claimants are entitled to hold the fund for that purpose.

Trustees discharged.